ORDER

PER CURIAM.
Defendant, Gerald L. Edwards, appeals from a judgment entered upon a jury verdict finding him guilty of three counts of first-degree statutory rape, in violation of section 566.032 RSMo (Cum.Supp.2006), two counts of first-degree child molestation, in violation of section 566.067, and first-degree statutory sodomy, in violation of section 566.062. The trial court sen*540tenced defendant to life imprisonment on the statutory rape and statutory sodomy counts and fifteen years imprisonment on the child molestation counts, to be served concurrently with each other and with the sentence he received in a City of St. Louis circuit court case. No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).